Citation Nr: 0828766	
Decision Date: 08/25/08    Archive Date: 09/02/08

DOCKET NO.  05-36 764A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for back sprain.

2.  Entitlement to service connection for bilateral acquired 
flatfoot.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B.B. Ogilvie, Associate Counsel





INTRODUCTION

The veteran had active duty service from February 1996 to 
June 1996 and December 2003 to March 2005.  The veteran was 
also a member of the Army National Guard.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 rating decision of the Columbia, 
South Carolina, Department of Veterans Affairs (VA) Regional 
Office (RO), which denied the benefit sought.


FINDINGS OF FACT

1.  Low back symptoms experienced by the veteran on active 
duty represented the initial manifestations of chronic 
lumbosacral strain.

2.  Bilateral flatfoot was initially manifested when the 
veteran was on active duty.


CONCLUSIONS OF LAW

1.  Lumbosacral strain was incurred in active service.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).

2.  Bilateral acquired flatfoot was incurred in active 
service.      38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 
C.F.R. §§ 3.102, 3.159, 3.303.








REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.159, 3.326(a), and 
as interpreted by the United States Court of Appeals for 
Veterans Claims (hereinafter "the Court") have been 
fulfilled by information provided to the veteran by 
correspondence dated in April 2005 and September 2006.  Those 
letters notified the veteran of VA's responsibilities in 
obtaining information to assist in completing his claim, 
identified the veteran's duties in obtaining information and 
evidence to substantiate his claim, and requested that he 
send in any evidence in his possession that would support his 
claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006).

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  Additional notice as to 
these matters was provided in March 2006.  The notice 
requirements pertinent to the issue addressed in this 
decision have been met and all identified and authorized 
records relevant to the matter have been requested or 
obtained.

In the present case, the Board notes that VA provided 
adequate VCAA notice only after the initial unfavorable 
decision in this case.  While the notice provided was not 
given prior to the first RO adjudication of the claims, the 
notice was provided by the RO prior to the June 2007 
Supplemental Statement of the Case and prior to the transfer 
and certification of the veteran's case to the Board.  The 
Board also finds that the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b), and observes that the veteran has had time 
to consider the content of the notice and respond with any 
additional evidence or 
information relevant to the claims.  Based on the above, the 
Board concludes that any defect in the timing of the VCAA 
notice is harmless error.  See generally, Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004); see also Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  To decide 
the appeal on these facts would not be prejudicial error to 
the veteran.

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2007).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4).
  
The Board finds the available medical evidence is sufficient 
for an adequate determination. Several VA examinations 
addressing the questions at issue are of record, as well as 
VA treatment records. There has been substantial compliance 
with all pertinent VA law and regulations and to move forward 
with the claim would not cause any prejudice to the 
appellant. The appeal is thus ready to be considered on the 
merits.  


Legal Criteria

Service connection may be granted for any current disability 
for which it is shown was caused by a disease or injury 
incurred or aggravated during service.                38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  For service 
connection to be awarded, there must be (1) medical evidence 
of a current disability; (2) medical evidence, or in certain 
circumstances, lay evidence of an in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  The absence of any one element will 
result in the denial of service connection.  Coburn v. 
Nicholson, 19 Vet. App. 427 (2006).  Service connection may 
also be warranted for any disability diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the injury was incurred in 
service.  38 C.F.R. § 3.303(d).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See             38 U.S.C.A. § 7104(a) 
(West 2002).  When there is an approximate balance in the 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

An appellant need only demonstrate that there is an 
approximate balance of positive and negative evidence in 
order to prevail.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Id.


Analysis

In reaching this determination, the Board wishes to make it 
clear that it has reviewed all the evidence in the 
appellant's claims file, which includes:  her multiple 
contentions, as well as various VA and service medical 
facility records.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence submitted by the 
appellant or obtained on her behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the appellant's 
claim, and what the evidence in the claims file shows, or 
fails to show, with respect to that claim.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake 
v. Gober, 14 Vet. App. 122, 128-30 (2000).






Back Sprain

After reviewing the record, the Board finds that entitlement 
to service connection for back strain has been established 
because the veteran has met all the elements required for a 
grant of service connection.  The veteran has evidence of an 
injury to her lower back while in service.  See DA Form 2173 
(line of duty determination).  The issues that remained 
included whether the veteran had a current disability, and if 
so, whether that disability was related to service.  

The veteran's service medical records contain various 
complaints of lower back pain.  In December 2004, the veteran 
reported lower back pain with muscle spasms and restricted 
range of movement.  She was diagnosed with lumbar strain.  
See December 2004 sick slip and examination.  In February 
2005, she was diagnosed with low back pain (severe-constant).  
See February 2005 report of medical assessment.  In February 
2005, she received an examination in Iraq for her lower back 
pain, and her back pain was found to be incurred in the line 
of duty.  See DA Form 2173.  In May 2005, she was afforded a 
VA examination in response to her claim.  Range of motion was 
normal.  An MRI taken at the exam was negative for findings.  
She had an MRI at a private physician's office in August 2006 
which revealed three levels of disk problems.  The MRI 
revealed diffuse facet and ligamentum changes present with a 
broad bulging disk at L4 and L5.  The physician noted that 
these findings were consistent with her symptoms of back pain 
that she had been complaining of since her time in Iraq.  In 
December 2006, she was diagnosed with "back pain - chronic 
in nature" at a VA medical appointment and underwent 
physical therapy.

In March 2007, she was seen by the same VA examiner that 
examined her at the May 2005 exam.  The veteran demonstrated 
75 degrees of flexion, 20 degrees of extension, 30 degrees of 
lateral bending in each direction, and 45 degrees of rotation 
in each direction, all without pain.  The examiner reviewed 
the claims file.  He opined that although her MRI in the 
record from August 2006 showed broad based bulging disks, it 
was less than 50 percent likely that the current disk bulges 
were secondary to or a result of the lumbar strains 
previously treated in service because she had a previously 
normal MRI in 2005.

The veteran was medically discharged from the Army National 
Guard in December 2007 based on her back disability.

Normally pain alone, without a diagnosed or identifiable 
underlying condition, does not constitute a disability for 
which service connection may be granted.  Sanchez-Benitez v. 
West, 13 Vet. App. 282 (1999).  Given the chronic nature of 
the symptomatology experienced by the veteran, the Board 
finds entitlement to service connection to be appropriate.

The Board acknowledges that the May 2005 examination found no 
back disorder and the same examiner saw the veteran in March 
2007, finding a non-service-related disorder.  The veteran, 
however, was diagnosed with lumbar strain while on active 
duty, and has been diagnosed and treated for chronic back 
pain since her release from active duty.  The record does not 
contain any indication of a superseding event that would have 
pushed her chronic back pain into a disorder, such as an 
automobile accident.  The Board finds it reasonable to 
conclude that her current disorder arose from her chronic 
back pain and lumbar strain that were incurred in service, as 
suggested in the August 2006 private medical report.  
Resolving reasonable doubt in the veteran's favor, the Board 
finds that the appellant has met the elements of entitlement 
to service connection for lumbosacral sprain.


Bilateral Flatfoot

The veteran was diagnosed with bilateral flatfoot during 
active duty service.  See August 2004 service medical record, 
February 2005 report of medical assessment.  See also January 
1996 enlistment examination (showing no foot trouble).  After 
separation from active duty, the veteran was diagnosed with 
"flatfeet, with shallow arches" in April 2005 at a VA 
physical examination.  She was provided with a VA 
compensation examination in May 2005, in response to her 
claim.  The veteran reported she began having pain in both 
feet mid-to-late 2004, but reported that her symptoms 
improved after leaving active duty and switching to athletic 
shoes.  The examiner did not find flatfeet to be present, 
although her arches were "lower than normal."  She was 
diagnosed with low arches but no pes planus.

A review of the above evidence shows that the veteran 
initially manifested bilateral foot symptoms while on active 
duty. Although there is a difference of opinion as to whether 
a diagnosis of "pes planus" is warranted, it is evident 
that the veteran does have a chronic foot disability of 
service origin. Consequently, resolving the benefit of the 
doubt in her favor, service connection for bilateral acquired 
flatfoot is in order. 


ORDER

1.  Entitlement to service connection for lumbosacral sprain 
is granted.

2.  Entitlement to service connection for bilateral acquired 
flatfoot is denied.



______________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


